Gilbert, Justice.
This is a suit for rescission of a contract of purchase and sale of land, because of the loss of a part of the land from alleged defect of title. The petition alleges that such loss is due to an outstanding paramount title to 163-1/2 acres of the 369-1/4 acres purchased. The record shows that the alleged paramount title is a voluntary deed. The record of this deed was not notice to the mortgage company, and there is no allegation in the petition that the-mortgage company had actual notice at the time they took their security deed to both tracts of land. Meld:
1. The mortgage company, as against the holder of the remainder interest under the voluntary deed, obtained a superior title to such remainder interest to the entire interest of its grantor.
*595No. 10713.
May 16, 1935.
D. C. Jones, for plaintiff.
Ryals, Anderson & Anderson, for defendant.
2. The petitioner received a superior title based on her deed from the mortgage company to the 369-1/4 acres of land.
3. There being no deficiency, the court did not err in sustaining the general demurrer and dismissing the petition.

Judgment affirmed.


All the Justices concur.